Citation Nr: 1518629	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for testicular atrophy and infertility, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 videoconference hearing.  A copy of the transcript is associated with the file. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that a medical opinion is necessary in order to adjudicate the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board notes the Veteran's contention that his testicular atrophy and infertility is related to his exposure to herbicides.  Testicular atrophy and infertility are not diseases listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's testicular atrophy and infertility are etiologically related to his in-service herbicide exposure, which the Board concedes due to his service in the Republic of Vietnam, is warranted.  The Veteran has provided medical literature addressing a potential link between reproductive issues and herbicide exposure, which should be addressed in any medical opinion offered.

Additionally, as indicated by the undersigned Veterans Law Judge at the Veteran's October 2014 videoconference hearing, the Board finds the Veteran competent and credible to report an in-service test indicating low sperm count.  The medical examiner providing the opinion should acknowledge this.

Accordingly, the case is REMANDED for the following action:

1.  Please take the appropriate steps to ensure that all available service treatment records, to include reserve treatment records, are associated with the claims file.

In addition, take appropriate steps to obtain the Veteran's examination pursuant to the Agent Orange Registration Program, as identified at his October 2014 videoconference hearing.

2.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for testicular atrophy and infertility.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a VA examination is necessary.   

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed testicular atrophy and infertility are causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed testicular atrophy and infertility were caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  

The examiner should also directly address the Veteran's lay assertions and the medical literature provided by the Veteran.  Additionally, the examiner should consider the Veteran's report of documented in-service low sperm count as both competent and credible.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.
4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




